DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5, 8-9, 12-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia,  the matching circuit including a quarter wavelength transmission line equivalent lumped network, the lumped network including a first inductor and a first capacitor; and a coil to receive the phase-shifted amplified power and to generate an alternating electromagnetic field for wirelessly charging a portable electronic device via resonant inductive coupling; wherein the first inductor is connected in parallel with the received amplified power and the first capacitor is connected in series between the received amplified power and the coil. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 13 recites, inter alia, receiving amplified power from a power amplifier;
phase-shifting the amplified power at a matching circuit, the matching circuit including a quarter wavelength transmission line equivalent lumped network, the lumped network including a
first inductor and a  first capacitor; and providing the amplified power to a coil to generate an alternating electromagnetic field for wirelessly charging a portable electronic device via resonant inductive coupling;AMENDMENT AND RESPONSE UNDER 37 C.F.R. § 1.111Page 4 Application Number: 15/197,419Dkt: 884.V79US1 Filing Date: June 29, 2016wherein the first inductor is connected in parallel with the received amplified power and the first capacitor is connected in series between the received  The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Claim 16 recites, inter alia, receive amplified power from a power amplifier; phase-shift the amplified power at a matching circuit, the matching circuit including a quarter wavelength transmission line equivalent lumped network, the lumped network including a  first inductor and a first capacitor; and provide the amplified power to a coil to generate an alternating electromagnetic field for wirelessly charging a portable electronic device via resonant inductive coupling; wherein the first inductor is connected in parallel with the received amplified power and the first capacitor is connected in series between the received amplified power and the coil. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMUEL BERHANU/Primary Examiner, Art Unit 2859